The appellant moved for a rehearing, which, on December-é, 1906, was granted as to these propositions:
“The agreement with Stamnes being a valid contract made-after the commencement of the condemnation proceedings:
“First, was .it necessarily waived by prosecution of such-proceedings ?
“Second, if not so waived, was the agreement inadmissible-in evidence for reasons stated in the opinion, but without-prejudice to appellant’s seeking a remedy for being compelled'' to pay for the right of way more than Stamnes agreed to take-*92therefor, through subrogation to the rights of the mortgagee to the amount of the excess V’
The cause was re-argued upon the above questions on February 19, 1907.
Edwa/rd M. Hyzer, for the appellant.
Eor the respondent there was a brief by Gittins ■& Burgess3 .■and oral argument by B. E. Gittins.
The following opinion was filed March 19,1907:
Marshall, J.
Upon the former hearing it was held that the right-of-way agreement was an option which appellant elected to abandon by commencing the condemnation proceedings. That was assigned as one of the reasons for the conclusion that the agreement was not admissible in evidence. In reaching such conclusion it was assumed that the condemnation proceedings were initiated after the agreement was obtained, whereas they were commenced prior thereto'. It is now argued on behalf of respondents that whether they were commenced before or after the agreement was made, the pursuit thereof thereafter constituted an election to thereby acquire the right of way and to abandon the option.
It may be that the pursuit of the condemnation proceedings, in view of the peculiar situation, might be regarded as less persuasive of an election to wholly abandon the option agreement, since it was in fact obtained during their pendency, than would be the case if such proceedings were commenced subsequent thereto, but we do not deem it necessary to discuss or decide the question.
It is Hie opinion of the court that the mere circumstance of appellant going on as it did with the condemnation proceedings, since it is plain that the mortgagee had a right to have an award made independently of the agreement with the mortgagor and insisted upon such right, did not necessarily constitute an election to waive all the rights as against the latter under the agreement. Whether there was such a waiver or *93not may depend upon circumstances not appearing in the record of the trial and which were not relevant thereto. True, as a result of the condemnation proceedings appellant acquired its right of way. There was nothing left thereafter in respect to that matter which could be obtained under the agreement,, but whether there was such a voluntary choice as to settling the question of the compensation to be paid for what was acquired and the resulting damages to lands not taken as to preclude appellant from any remedy for having been compelled to pay therefor a muchTarger sum than the mortgagor agreed to take, seems to be quite another question; one that has not been tried and one which, perhaps, it was not competent to try as an incident to the issue that was presented as to the mortgagee. Much might be said on this subject, but it is thought best to leave the matter as free as possible from anything not necessary to the decision of the main question on the appeal, which might prejudice the parties as to that which may form the subject matter of further judicial proceedings.
In short, it is the opinion of the court that whether all rights under the option agreement were waived by appellant was not necessarily involved in the trial resulting in the award complained of, and should not be determined upon this appeal, from the mere circumstance of its having pursued the condemnation proceedings after obtaining such agreement, concluding it from seeking such remedy as the law may afford against Stamnes or the property affected by the mortgage if it shall turn out that appellant preserved as against him some rights, legal or equitable, under such agreement. Whether appellant made an election fatal to its claiming any such rights, -and if it did not what its remedy is to vindicate such rights, are matters not necessary or perhaps proper here to decide. The agreement was properly rejected when offered as evidence, entirely irrespective of whether it was still subsisting for some purpose.
*94Tbe result of tbe foregoing is that tbe first proposition -sbould be answered in the negative and tbe second in tbe affirmative, but without any suggestion that a remedy of tbe sort mentioned in tbe second proposition, exists.
By the Court — That part of tbe former decision in rela•tion to tbe option agreement having been abandoned by tbe appellant is withdrawn, but otherwise such decision is adhered to. No costs will be allowed on tbe rehearing to either ‘party.